Back to Form 8-K Exhibit 10.2 Contract with Eligible Medicare Advantage (MA) Organization Pursuant to Sections 1851 through 1859 of the Social Security Act for the Operation of a Medicare Advantage Coordinated Care Plan(s) CONTRACT # H1657 Between Centers for Medicare & Medicaid Services (hereinafter referred to as CMS) and Harmony Health Plans of Illinois, Inc. (hereinafter referred to as the MA Organization) CMS and the MA Organization, an entity which has been determined to be an eligible Medicare Advantage Organization by the Administrator of the Centers for Medicare & Medicaid Services under 42 CFR 422.503, agree to the following for the purposes of sections 1851 through 1859 of the Social Security Act (hereinafter referred to as the Act): (NOTE: Citations indicated in brackets are placed in the text of this contract to note the regulatory authority for certain contract provisions. All references to Part 422 are to 42 CFR Part 422.) You must check off AND initial each required Addendum type to reflect the coverage offered under the H (or R) number associated with this contract Addendum Type Initials XPart D Addendum TF EGWP ( "800 Series" ) MA-PD Addendum EGWP ("800 Series") MA-Only Addendum Variances/Waivers (Provided directly to Demonstration Organizations by CMS) Regional Preferred Provider Organization Addendum (Provided directly to RPPOs by CMS) Article I Term of Contract The term of this contract shall be from the date of signature by CMS' authorized representative through December 31,2008, after which this contract may be renewed for successive one-year periods in accordance with 42 CFR 422.505(c) and as discussed in Paragraph A in Article VII below. [422.505] This contract governs the respective rights and obligations of the parties as of the effective date set forth above, and supersedes any prior agreements between the MA Organization and CMS as of such date. MA organizations offering Part D also must execute an Addendum to the Medicare Managed Care Contract Pursuant to Sections 1860D-1 through 1860D-42 of the Social Security Act for the Operation of a Voluntary Medicare Prescription Drug Plan (hereafter the "Part D Addendum"). For MA Organizations offering MA-PD plans, the Part D Addendum governs the rights and obligations of the parties relating to the provision of Part D benefits, in accordance with its terms, as of its effective date. Article II Coordinated Care Plan A.The Medicare Advantage Organization agrees to operate one or more coordinated care plansas defined in 42 CFR 422.4(a)(l)(iii)), including at least one MA-PD plan as required under 42CFR 422.4(c), as described in its final Plan Benefit Package (PBP) bid submission (benefit andprice bid) proposal as approved by CMS and as attested to in the Medicare AdvantageAttestation of Benefit Plan and Price, and in compliance with the requirements of this contractand applicable Federal statutes, regulations, and policies. B.Except as provided in paragraph (C) of this Article, this contract is deemed to incorporate anychanges that are required by statute to be implemented during the term of the contract and anyregulations or policies implementing or interpreting such statutory provisions. C.CMS will not implement, other than at the beginning of a calendar year, requirements under42 CFR Part 422 that impose a new significant cost or burden on MA organizations or plans,unless a different effective date is required by statute. [422.521] Article III Functions To Be Performed By Medicare Advantage Organization A.
